                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

RICO REMON WASHINGTON,


v.                                  Case No. 8:17-cr-599-VMC-TGW
                                             8:20-cv-1972-VMC-TGW

UNITED STATES OF AMERICA.


_______________________________/

                                 ORDER

       This matter is before the Court pursuant to Rico Remon

Washington’s pro se 28 U.S.C. § 2255 Motion to Vacate, Set

Aside, or Correct Sentence, filed on August 17, 2020, (Civ.

Doc. # 1; Crim. Doc. # 72), and amended on December 16, 2020.

(Civ. Doc. # 13). For the reasons that follow, the Motion is

denied.

I.     Background

       On December 13, 2017, the government charged Washington

with   Hobbs   Act    robbery   (Count   1),   using,   carrying,   and

brandishing a firearm in furtherance of a crime of violence

(Count 2), and being a felon in possession of a firearm (Count

3). (Crim. Doc. # 1).

       Washington moved to dismiss Count 2 on April 2, 2018,

arguing: “Count 2 fails to state an offense because Hobbs Act
robbery is not a crime of violence as a matter of law.” (Crim.

Doc. # 17 at 1). The Court “roundly reject[ed]” this argument,

noting that the Eleventh Circuit has consistently found Hobbs

Act robbery to qualify as a crime of violence under Section

924(c). (Crim. Doc. # 27 at 3-4).

     Subsequently, in June 2018, Washington pleaded guilty to

one count of committing Hobbs Act robbery in violation of 18

U.S.C. § 1951(a) and         one count       of using, carrying, and

discharging a firearm during and in relation to a crime of

violence   in    violation    of   18     U.S.C.   §§   924(c)(1)(A)(ii).

(Crim. Doc. ## 30, 38). The conviction under Section 924(c)

was predicated on Washington’s Hobbs Act robbery charge.

(Crim. Doc. # 45 at 5). Count 3 (being a felon in possession

of a firearm) was dismissed on the motion of the United States

per the plea agreement. (Crim. Doc. # 47).

     On September 20, 2018, the Court sentenced Washington to

240 months’ imprisonment, followed by five years’ supervised

release. (Crim. Doc. # 47). Washington’s criminal history

included   two     prior     felony       convictions    for   controlled

substance offenses, which meant that the career-offender

guideline enhancement applied pursuant to USSG § 4B1.1(a).

(Crim. Doc. # 45 at 7, 18-19).




                                      2
     Washington filed a notice of appeal on October 2, 2018.

(Crim. Doc. # 53). On appeal, Washington did not challenge

the application of the career-offender guideline enhancement.

Rather, Washington argued that Hobbs Act robbery was not a

crime of violence under 18 U.S.C. § 924(c). (Crim. Doc. # 68

at 1–2).

     The Eleventh Circuit rejected this argument and affirmed

Washington’s conviction on September 12, 2019, holding that

Hobbs Act robbery qualified as a crime of violence under

Section 924(c)(3)(A) (Id. at 3).

     On August 17, 2020, Washington filed the instant Motion

to Vacate, Set Aside, or Correct Sentence. (Civ. Doc. # 1;

Crim. Doc. # 72). Citing United States v. Eason, 953 F.3d

1184 (11th Cir. 2020), Washington challenges his conviction

on the grounds that Hobbs Act robbery no longer qualifies as

a crime of violence under Section 924(c). Washington also

challenges the Court’s application of the career-offender

guidelines,   arguing     that   Hobbs    Act     robbery    no   longer

constitutes   a   crime   of   violence   under    Section    4B1.1(a),

therefore his sentence should not have been enhanced.

     On September 9, 2020, Washington filed a motion to

appoint counsel regarding this Motion (Civ. Doc. # 6). Before

the Magistrate could rule on the motion, Washington filed a


                                  3
second request for counsel on November 23, 2020. (Civ. Doc.

# 10). Both motions were denied by the Magistrate on December

3, 2020. (Civ. Doc. # 12).

     The United States responded to Washington’s Motion on

December 2, 2020, (Civ. Doc. # 11).

     Subsequently, on December 16, 2020, Washington filed a

motion    to   amend   the   instant    Motion.   (Civ.   Doc.    #   13).

Washington sought to add an additional ground, arguing that

his “defense counsel was ineffective for failing to object to

the calculation of petitioner being a career offender in light

of [Eason].” (Id. at 3-4). The United States did not respond

in opposition to the motion to amend. Therefore, the Court

allowed    amendment     and   stated     that    it   would     consider

Washington’s claim of ineffective counsel. (Civ. Doc. # 17).

     Washington filed his reply on January 22, 2021. (Civ.

Doc. # 16). The government responded to the amendment’s

additional claim of ineffective counsel on June 7, 2021. (Civ.

Doc. # 22). Washington has replied (Civ. Doc. # 24), and now

all portions of Washington’s Section 2255 Motion, including

the argument Washington raised in his motion to amend, are

ripe for review.




                                   4
II.   Discussion

      Washington advances three main arguments in support of

his claim for post-conviction relief. (Civ. Doc. # 1). First,

Washington claims he is entitled to relief because following

Eason, Hobbs Act robbery no longer qualifies as a crime of

violence under Section 924(c). (Id. at 2, 4-7). Second, he

challenges the “career offender” enhancement to his sentence,

claiming that post-Eason, Hobbs Act robbery is no longer a

crime of violence under Section 4B1.1. (Id. at 8). Third, in

his reply and motion to amend, Washington argues that his

defense counsel was ineffective for failing to object to the

Court’s    application     of     the   career   offender    sentencing

enhancement. (Civ. Doc. # 13 at 3; Civ. Doc. # 16).

      Washington   bears    the    burden   of   proving    that    he   is

entitled to relief under Section 2255. See Rivers v. United

States, 777 F.3d 1306, 1316 (11th Cir. 2015) (“[W]e note that

Rivers bears the burden to prove the claims in his [Section]

2255 motion.”). The Court will address each of Washington’s

arguments in turn.

      A.   Section 924(c) Challenge

      Washington’s   first      three    grounds   all     turn    on    the

argument that after Eason, Hobbs Act robbery is no longer a




                                    5
crime of violence under Section 924(c). (Civ. Doc. # 1 at 4-

6; Civ. Doc. # 2 at 6, 13, 16).

     In ground one, Washington states that he is “actually

innocen[t] of Hobbs Act robbery, based on the decision in

[Eason], because Hobbs Act robbery no longer qualifies as a

crime of violence, thereby [] rendering counts 1 and 2 non-

existing offenses.” (Civ. Doc. # 1 at 4). Similarly, in ground

two, Washington argues he is “actually innocen[t] of ‘using,

carrying . . . a firearm during and in relation to a crime of

violence . . . ,’ because Hobbs Act robbery . . . no longer

qualifies as a ‘crime of violence.’” (Id. at 5). In ground

three,    Washington   asserts       that     the   Court   “lack[ed]

jurisdiction to convict and impose a sentence for a violation

of 924(c)(1)(A) because Hobbs Act robbery does not constitute

a crime of violence for the purpose of . . . Section 924(c).”

(Id. at 7).

     The United States responds that all three challenges

should be denied because regardless of the Eleventh Circuit’s

ruling in Eason, “an attempt to commit Hobbs Act robbery

remains   a   [qualifying]   crime   of     violence”   under   Section

924(c). (Civ. Doc. # 11 at 6).

     The Court agrees that Eason does not impact Washington’s

Hobbs Act robbery conviction. Washington was convicted of one


                                 6
count of using, carrying, and discharging a firearm during

and in relation to a crime of violence under Section 924(c).

(Crim. Doc. ## 30, 38). Section 924(c) defines a “crime of

violence” as a felony that (1) “has as an element the use,

attempted use, or threatened use of physical force against

the person or property of another” (the “elements clause”) or

(2) “by its nature, involves a substantial risk that physical

force against the person or property of another may be used

in the course of committing the offense” (the “residual

clause”). 18 U.S.C. § 924(c)(3).

     Although the Supreme Court deemed the residual clause’s

definition of a “violent” felony unconstitutionally vague in

United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the

Eleventh Circuit has repeatedly held since Davis that Hobbs

Act robbery still qualifies as a crime of violence under the

elements clause of Section 924(c). See, e.g., United States

v. McCain, 782 F. App’x 860, 862 (11th Cir. 2019) (per curiam)

(“Our binding precedent holds that Hobbs Act robbery – the

statute underlying both of McCain’s predicate convictions –

qualifies   as   a   ‘crime   of   violence’   under   [Section]

924(c)(3)(A)’s elements clause.”); Vega v. United States, 794

F. App’x 918, 920 (11th Cir. 2019) (per curiam) (“We are bound

by our prior holding in Saint Fleur that Hobbs Act robbery is


                               7
a   crime   of   violence   under       [Section]   924(c)’s   elements

clause.”); United States v. McCant, 805 F. App’x 859, 863-64

(11th Cir. 2020) (per curiam) (same).

      Indeed, in its order denying Washington’s motion to

dismiss (which also argued that Hobbs Act robbery was not a

crime of violence under Section 924(c)), the Court examined

the “long line of Eleventh Circuit cases” holding that Hobbs

Act robbery qualifies as a crime of violence under Section

924(c)’s elements clause. (Crim. Doc. # 27 at 3).

      The Court agrees with the government that Eason did not

displace or overrule this precedent. Instead, Eason addressed

an entirely separate question: whether Hobbs Act robbery

qualified as a crime of violence under the career-offender

guidelines, USSG § 4B1.1(a). 953 F.3d at 1195. The Eleventh

Circuit held that it did not, as the guideline’s definition

of crime of violence did not encompass Hobbs Act robbery. Id.

      While this means that “[a] conviction for Hobbs Act

robbery [] cannot serve as a predicate for a career offender

sentencing enhancement,” Id., it does not disturb binding

Eleventh    Circuit   precedent     that    Hobbs   Act   robbery   is   a

qualifying crime of violence under Section 924(c). See United

States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(noting that the Eleventh Circuit is “bound to follow a prior


                                    8
binding precedent ‘unless or until it is overruled by this

court en banc or by the Supreme Court’” (internal citation

omitted)).

       United States v. St. Hubert, 909 F.3d 335 (11th Cir.

2018), and In re Fleur, 824 F.3d 1337 (11th Cir. 2016),

therefore remain binding on this Court, and Washington’s

Hobbs Act robbery conviction remains a crime of violence under

Section 924(c)’s elements clause.

       Accordingly, the Court agrees with the government that

Washington is entitled to no relief from his Section 924(c)

conviction. His Motion is denied as to grounds one through

three.

       B.   Section 4B1.1(a) Challenge

       Washington next argues that in light of Eason, his Hobbs

Act robbery conviction no longer constitutes a crime of

violence under Section 4B1.1(a). Therefore, per Washington,

he is no longer a “career offender” and the Court erred by

enhancing his sentence. (Civ. Doc. # 1 at 8; Civ. Doc. # 2 at

19).

       The government responds that by “failing to challenge it

on direct appeal, Washington procedurally defaulted on his

challenge regarding the application of the career-offender

guideline, USSG § 4B1.1(a).” (Civ. Doc. # 11 at 6).


                               9
      The   Court    agrees      that   the   argument      is   procedurally

barred. “A motion under [Section] 2255 is not a substitute

for direct appeal, and issues which could have been raised on

direct appeal are generally not actionable in a [Section]

2255 motion and will be considered procedurally barred.”

Krecht v. United States, 846 F. Supp. 2d 1268, 1278 (S.D.

Fla. 2012) (citing Massaro v. United States, 538 U.S. 500

(2003)). “Where a defendant has procedurally defaulted a

claim by failing to raise it on direct review, the claim may

be   raised   in     habeas      only    if   the   defendant     can    first

demonstrate either ‘cause’ and actual ‘prejudice,’ or that he

is ‘actually innocent.’” Bousley v. United States, 523 U.S.

614, 622 (1998) (citations omitted).

      Washington     admits      that    he   failed   to    object     to   the

application    of    the     career-offender        guidelines     on   direct

appeal (Civ. Doc. # 13 at 15-16). Therefore, one of the two

Bousley exceptions — actual innocence or cause and prejudice

— must apply for the argument to survive procedural default.

523 U.S. at 622. The Court finds that neither applies.

                    1.     Actual Innocence

      A   district       court   may    excuse   procedural      default     and

review the merits of a claim if the petitioner can show actual

innocence. Sawyer v. Whitley, 505 U.S. 333, 339 (1992).


                                        10
     Washington claims in his Motion that after the Eleventh

Circuit decision in Eason, he is “actually innocen[t] of Hobbs

Act robbery” and “actually innocen[t] of being a career

offender.” (Civ. Doc. # 1 at 4, 8).

     However, “‘actual innocence’ means factual innocence

(i.e. that the petitioner did not commit the crime of which

he was convicted), not mere legal insufficiency.” Bousley,

523 U.S. at 623. Washington fails to present any evidence

that he is factually innocent of his crimes. Instead, he only

argues   that   (1)   based   on   Eason,    his   Hobbs    Act    robbery

conviction is no longer a crime of violence, and (2) he was

erroneously sentenced as a career offender because his prior

conviction no longer qualifies as a crime of violence. (Id.).

     Both   claims    are     of   “legal,    rather   than       factual,

innocence and thus fail[] to fall within the actual innocence

exception’s purview.” McKay v. United States, 657 F.3d 1190,

1198 (11th Cir. 2011). Accordingly, Washington has failed to

adduce any evidence of actual innocence that could overcome

his procedural default.

                 2.    Cause and Actual Prejudice

     Nor has Washington shown cause justifying his procedural

default. In his pleadings, Washington attributes his default

to   “counsel     ineffectiveness,”          specifically     counsel’s


                                   11
“fail[ure] to raise the [career offender guideline] issue on

direct appeal.” (Civ. Doc. # 13 at 2-3; Civ. Doc. # 16 at

15).

       “[A] claim of ineffective assistance of counsel may

constitute cause for a procedural default.” Krecht, 846 F.

Supp. 2d at 1279 (citing Murray v. Carrier, 477 U.S. 478

(1986)). However, “[n]ot just any deficiency in counsel’s

performance will do.” Edwards v. Carpenter, 529 U.S. 446, 451

(2000)   (citing   Carrier,     477   U.S.   at   488–489).   Counsel’s

assistance “must have been so ineffective as to violate the

Federal Constitution.” Id.

       Accordingly, “[t]o establish cause for [his] default

based upon ineffective assistance of counsel, [Washington]

must show that his attorneys’ performance fell below an

objective standard of reasonableness and that [he] suffered

prejudice as a result.” United States v. Mikalajunas, 186

F.3d 490, 493 (4th Cir. 1999) (citing Carrier, 477 U.S. at

488; Strickland v. Washington, 466 U.S. 668, 687 (1984)).

       Washington fails to satisfy the first prong and overcome

the    “strong   presumption”    that   “counsel’s    conduct   [fell]

within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 688. Washington contends that his

counsel was constitutionally deficient because counsel “did


                                  12
not put forth a better tactical defensive effort.” (Civ. Doc.

# 24 at 5-6). Specifically, Washington explains that as his

direct   appeal   was   pending,       “the    Eleventh      Circuit   [was]

deciding   whether      a    conviction       for    Hobbs    Act   robbery

qualifie[d] as a ‘crime of violence’ under [Section 4B1.1].”

(Civ. Doc. # 16 at 17). But rather than raise that issue,

Washington’s counsel “argued that Hobbs Act robbery is not a

‘crime of violence’ under [Section] 924(c).” (Id.).

     Washington    takes      issue    with    the    fact   that   counsel

pursued the Section 924(c) argument – “[a]n issue that was

already decided prior to Davis” – rather than “rais[ing] the

[Section 4B1.1] issue that was pending in the Eason court.”

(Id. at 17-18). According to Washington, “had [counsel] been

familiar   with   the       application       of    the   career    offender

process,” he would have “preserve[d] the correct legal issues

and weigh[ed] every possible strategic way to combat during

his argument.” (Civ. Doc. # 24 at 5-6).

     The Eleventh Circuit has consistently “held that counsel

cannot be deemed ineffective for failing to anticipate a

change in the law.”         Bajorski v. United States, 276 F. App’x

952, 954 (11th Cir. 2008) (citing Funchess v. Wainwright, 772

F.2d 683, 691 (11th Cir. 1985)). “Even if a claim based upon

an anticipated change in the law is reasonably available at


                                      13
the time counsel failed to raise it,” the Eleventh Circuit

has found that “such failure does not constitute ineffective

assistance.” Id. (citing Pitts v. Cook, 923 F.2d 1568, 1573-

74 (11th Cir. 1991)). Other circuits have come to similar

conclusions.    See Lilly v. Gilmore, 988 F.2d 783, 786 (7th

Cir. 1993) (holding that “the Sixth Amendment does not require

counsel to forecast changes or advances in the law”); United

States v. Smith, 241 F.3d 546, 548 (7th Cir. 2001) (“Nor does

[petitioner] contend that counsel was ineffective for failure

to anticipate Apprendi; no such argument would be tenable.”).

     This is because the Sixth Amendment does not require

appellate advocates to raise every nonfrivolous issue. Jones

v. Barnes, 463 U.S. 745, 751. (1983); see also Dickerson v.

United States, No. CR605-016, 2009 WL 2016113, at *2 (S.D.

Ga. July 8, 2009) (holding that “[a]pellate counsel has no

duty to assert every potentially colorable claim of error,

even if his client urges him to do so”). On the contrary, the

“process of ‘winnowing out weaker arguments on appeal and

focusing on’ those more likely to prevail, far from being

evidence   of   incompetence,   is   the   hallmark   of   effective

appellate advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986)

(citing Jones, 463 U.S. at 751-752).




                                14
       Accordingly, the Court owes “substantial deference to

counsel’s      decisions         not    to    raise         an   argument,    even    a

meritorious argument, if the decision might be considered

sound trial strategy.” McPhearson v. United States, 675 F.3d

553, 559 (6th Cir. 2012) (quoting Hodge v. Hurley, 426 F.3d

368,    385        (6th   Cir.    2005)).          Here,     counsel’s       affidavit

indicates that he chose to “focus[] on preserving an argument”

regarding Section 924(c) because “Section 924(c) does not

include       an     enumerated        list       of   offenses.     However,        the

Guidelines’ definition of ‘crime of violence’ does contain an

enumerated list, and enumerates ‘robbery’ as one of the

predicate offenses.” (Civ. Doc. # 22-1 at 2).

       Such a strategy, based on the specific language of the

statutes,      is     not   so   unsound          as   to    constitute   deficient

counsel. Instead, the Court agrees with the government that

it “[falls] well within the ‘wide range of professionally

competent assistance’ required under the Sixth Amendment to

the Federal Constitution.” Murray, 477 U.S. at 536                           (“Nor can

it seriously be maintained that the decision not to press the

claim on appeal was an error of such magnitude that it

rendered      counsel’s      performance           constitutionally          deficient

under the test of Strickland.” (quoting Strickland, 466 U.S.

at 690)); see also Jones, 463 U.S. at 751–54 (recognizing


                                             15
that appellate counsel needs latitude in selecting issues to

raise on appeal).

       Nor can the Court agree with Washington that his counsel

was constitutionally “unknowledgeable,” (Civ. Doc. # 24 at 5-

6),    considering   that    counsel       declares    himself    to   be

“familiar” with the relevant issues “then and [] now.” (Civ.

Doc. # 22-1 at 2). As the government convincingly argues,

Eason was decided several months after Washington’s judgment

of    conviction   became   final    and    over   a   year   after    his

sentencing.    Reasonably    effective      representation       did   not

require Washington’s counsel to “make arguments or objections

based on predictions as to how the law may develop.” Denson

v. United States, 804 F.3d 1339, 1343 (11th Cir. 2015); see

also Marquard v. Sec’y for Dep’t of Corr., 429 F.3d 1278,

1313 (11th Cir. 2005) (explaining that counsel’s performance

was not ineffective for failing to contemplate a future

Supreme Court decision). Therefore, Washington’s “counsel

cannot be deemed ineffective for failing to anticipate a

change in the law” that would not occur for several months.

Viers v. Warden, 605 F. App’x 933, 942 (11th Cir. 2015)

(citing Spaziano v. Singletary, 36 F.3d 1028, 1039 (11th Cir.

1994)).




                                    16
     At worst, counsel’s choice to forego a certain argument

on appeal amounted to a “miscalculation of the likelihood of

success of such a challenge.” Mikalajunas, 186 F.3d at 493.

But “such failure to pursue a basis for appeal by reason of

a mere miscalculation of the likelihood of success does not

constitute   constitutionally    ineffective   representation.”

Id.; see also Smith, 477 U.S. at 535 (recognizing “that ‘the

mere fact that counsel failed to recognize the factual or

legal basis for a claim, or failed to raise the claim despite

recognizing it, does not constitute cause for a procedural

default’” (internal citation omitted)).

     In sum, “[Washington’s] counsel’s performance was not

deficient because he was not required to act in anticipation

of [Eason].” Bajorski, 276 F. App’x at 954. The decision on

appeal to challenge the definition of a “crime of violence”

under Section 924(c), rather than under Section 4B1.1, was

not so unsound that no reasonable attorney would have made

the same choice. See Hair v. United States, 8:09–cv–2253–EAK–

EAJ, 2010 WL 2772311, at *3 (M.D. Fla. July 13, 2010) (noting

that “as long as another reasonable attorney might conduct

him or herself at trial in the same way [the defendant’s]

defense counsel conducted him or herself, counsel was not

ineffective”). On the contrary, counsel’s “co-counsel and


                                17
then-supervisor” came to the same legal conclusion. (Civ.

Doc. # 22-1 at 1). Therefore, Washington fails to satisfy the

first prong of unconstitutionally deficient counsel.

      In turn, Washington fails to demonstrate ineffective

assistance of counsel as cause for his procedural default on

the   challenge   to   the   application   of   the   career-offender

guideline. For this reason, the Motion’s fourth ground must

be denied.

      C.   Ineffective Counsel

      Lastly, in his motion to amend the instant Motion,

Washington argues that “defense counsel was ineffective for

failing to object to the calculation of [Washington] being a

career offender in light of [Eason].” (Civ. Doc. # 13). The

Court has already considered this claim in the previous

section as part of the procedural default issue. As stated

previously, the Court finds that Washington has failed to

show that his counsel’s conduct was so unreasonable as to be

considered constitutionally deficient. Strickland. 466 U.S.

668. Thus, Washington’s Motion is denied as to this ground.

III. Evidentiary Hearing

      The Eleventh Circuit Court of Appeals has explained that

“[a] habeas corpus petitioner is entitled to an evidentiary

hearing on his claim ‘if he alleges facts which, if proven,


                                  18
would entitle him to relief.’” Smith v. Singletary, 170 F.3d

1051, 1053 (11th Cir. 1999) (internal citation omitted).

However,    “if   the    record    refutes   the   applicant’s     factual

allegations or otherwise precludes habeas relief, a district

court is not required to hold an evidentiary hearing.” Schriro

v. Landrigan, 550 U.S. 465, 474 (2007).

      Here, Washington has failed to establish the need for an

evidentiary hearing. See Birt v. Montgomery, 725 F.2d 587,

591 (11th Cir. 1984) (noting that the “burden is on the

petitioner in a habeas corpus proceeding to establish the

need for an evidentiary hearing”). It is plain from the face

of    the   motion,     the   attached    exhibits,    and   the    prior

proceedings in this case that Washington is not entitled to

relief. Broadwater v. United States, 292 F.3d 1302, 1303 (11th

Cir. 2003).

IV.   Certificate of Appealability and Leave to Appeal In
      Forma Pauperis Denied

      The    Court      declines    to    issue    a   certificate        of

appealability     because     Washington     has   failed    to    make    a

substantial showing of the denial of a constitutional right

as required by 28 U.S.C. § 2253(c)(2). Nor will the Court

authorize Washington to proceed on appeal in forma pauperis

because such an appeal would not be taken in good faith. See



                                     19
28 U.S.C. § 1915(a)(3). Washington shall be required to pay

the full amount of the appellate filing fee pursuant to

Section 1915(b)(1) and (2).

    Accordingly, it is now

    ORDERED, ADJUDGED, and DECREED:

    Rico Remon Washington’s pro se 28 U.S.C. § 2255 Motion

to Vacate, Set Aside, or Correct Sentence (Civ. Doc. # 1;

Crim. Doc. # 72) is DENIED. The Clerk is directed to enter

judgment for the United States of America and to CLOSE this

case.

    DONE and ORDERED in Chambers in Tampa, Florida, this

14th day of July, 2021.




                              20
